Citation Nr: 1737950	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  06-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to continued payment of death pension benefits for a surviving spouse from January 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.  He died in May 2005, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted survivor pension to the appellant (nonservice-connected death pension benefits) from June 1, 2005 through May 31, 2006, and discontinued the pension effective June 1, 2006 due to excessive income.  The appellant appealed the termination of death pension payments.  

An October 2009 Board decision granted death pension payments from June 1, 2006 through May 31, 2007, and remanded to the RO for further development the matter of whether death pension payments would continue from June 1, 2007.  The RO subsequently denied death pension payments from June 1, 2007 through December 31, 2009, and the case was returned to the Board for appellate review.  

An April 2014 Board decision denied death pension payments from June 1, 2007 through December 31, 2009, and remanded to the RO for further development the matter of whether death pension payments would resume January 1, 2010.  The RO subsequently denied death pension payments from January 1, 2010, and the case was returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The available evidence shows that the appellant's countable income from Social Security Administration benefits for the period beginning January 1, 2010 exceeds the applicable maximum annual pension limit for payment of death pension benefits; the appellant has not furnished any evidence of unreimbursed medical expenses to reduce her income.  


CONCLUSION OF LAW

Payment of death pension benefits for a surviving spouse from January 1, 2010 is not warranted.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271-74 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO provided VCAA notice by June 2005 and August 2005 letters which advised the appellant of the type of evidence necessary to substantiate the claim for death pension benefits, including evidence showing that her income and net worth are below the maximum allowable limits set by law.  She was notified that VA adjudicates such claims based on evidence provided concerning net worth, income, and medical expenses, and she was furnished various VA forms for reporting such information, to include the latest request in November 2015.  

The appellant was offered an opportunity for a hearing, but declined a hearing.  By letter to the appellant's latest known mailing address in November 2015, the RO requested her to furnish information pertaining to her income, assets, and unreimbursed medical expenses for the 12-month periods spanning the calendar years of 2010, 2011, 2012, and 2013.  She did not respond to the request, and did not submit any statement or evidence after the RO issued a supplemental statement of the case (SSOC) in March 2017 that explained the continued denial of her death pension payments from January 1, 2010.  The Board acknowledges the argument of the appellant's representative in an April 2017 statement to the effect that the Board should remand this case again so that the RO can request updated income information directly from the Social Security Administration (SSA) and the Internal Revenue Service (IRS).  It is observed, however, that there is evidence already of record from the SSA concerning the appellant's SSA benefits from January 1, 2010 through 2013.  Further, a request to the IRS (if such request could even be made) would not serve to assist the appellant because evidence of any additional income beyond SSA payments would essentially count against her claim (given that pension payments are based in part on the fact that a claimant's income is limited and below a regulatory limit).    

As the decision regarding death pension benefits is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  There is no indication that there is additional evidence to substantiate the claim.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  
The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542. 

Under the law, the maximum annual rate of Improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§  1503, 1541; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5). 

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2016).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g). 

The maximum annual rate of improved death pension for a surviving spouse with no dependents is $7,933 effective December 1, 2009, $7,933 effective December 1, 2010 [i.e., the rate did not change], $8,219 effective December 1, 2011, $8,359 effective December 1, 2012, and $8,485 effective December 1, 2013.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part V, subpart iii, Chapter 1, section E; see also https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp.  

The critical question in this case is whether the appellant, who had previously received death pension payments up until June 1, 2007, meets the annual income requirements for continued receipt of death pension benefits beginning January 1, 2010.  [It is already established that she is the surviving spouse of the Veteran, that she has not remarried since the Veteran's death in May 2005, and that she has no dependents.]  An April 2014 Board decision found that her countable income exceeded the maximum annual limit set by law for the period of June 1, 2007 through December 31, 2009, but deferred a decision on entitlement to pension payments beginning January 1, 2010 until she could submit information concerning her income, assets, and unreimbursed medical expenses for the 12-month periods of January 1 to December 31, 2010, January 1 to December 31, 2011, January 1 to December 31, 2012, and January 1 to December 31, 2013.   

As discussed below, the Board concludes that the available evidence in the file shows that from January 1, 2010 the appellant's countable income has exceeded the applicable income limits for receipt of death pension. 

After the Board remanded this case to the RO in April 2014 to further develop the evidence concerning the appellant's income, assets, and unreimbursed medical expenses, the RO sent the appellant a letter in November 2015 seeking the specific financial information identified in the Board remand.  The letter was sent to the appellant's latest mailing address of record, but she did not respond to the request.  Nor did she submit any statements or information after the RO issued a March 2017 SSOC which explained to her why it continued to deny her payment of death pension benefits from January 1, 2010 (the RO noted that she never submitted any information or evidence when requested in November 2015, which included VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-4138, Statement in Support of Claim).  

Notwithstanding the appellant's silence regarding necessary information to decide her claim, the Board notes that the claims file contains a report of an inquiry made by the RO to the SSA relative to the appellant's monthly SSA benefits.  Data received from that inquiry indicates that she received $962 per month (or $11,544 annually) from September 2009, $997 per month (or $11,964 annually) from December 2011, $1,014 per month (or $12,168 annually) from December 2012, and $1,028 per month (or $12,336 annually) from December 2013.  This income is not listed as a source that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272. 

Her income, therefore, exceeds the maximum annual pension limit of $7,933, for a surviving spouse without dependents, which was set by law effective December 1, 2009.  It also exceeds the pension limits of $8,219, effective December 2011, $8,359, effective December 1, 2012, and $8,485, effective December 1, 2013.  As noted, all family income is counted in determining entitlement to death pension.  A review of the record for recurring income reported by the appellant in years prior to January 1, 2010 suggests that she may have additional income from January 1, 2010 (but in smaller amounts).  Nevertheless, the Board's determination is based on the only income information that is available, which is derived from the SSA, and such income on its own is shown to exceed the applicable maximum annual pension limits for payment of death pension benefits.  

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  In past years, the appellant reported significant medical expenses; however, she has not submitted any evidence of unreimbursed medical expenses for the period considered in this appeal (i.e., from January 1, 2010), as requested in November 2015.  Therefore, her countable income, as noted above, beginning January 1, 2010 is not reduced.  Notably, in past years the appellant's unreimbursed medical expenses included premiums for Medicare medical insurance and Medicare prescription drug plan.  The SSA data of record indicate that insurance premiums were $104.90 (or $1,258.80 annually) effective in October 2009.  Even consideration of such expenses would not reduce the appellant's countable income below the maximum annual income limits for receipt of death pension.   

In conclusion, as the evidence shows that the appellant's household income exceeds the applicable maximum annual pension limit for purposes of payment of death pension benefits for the period beginning January 1, 2010, her claim for payment of death pension from that date must be denied.  


ORDER

The appeal seeking resumed payment of death pension benefits for a surviving spouse from January 1, 2010 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


